Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-5,7-9,11,14,16,31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwindt (US 2019/0213892).
Schwindt discloses a system comprising a processor (par. 40) for determining if current flight path information is changed with respect to planned flight path information (par. 89), and a transmitter that transmits a report including the current aircraft flight path position to network equipment (par. 50), except for specifically stating tht transmitter of ADT device 230 is a transceiver.
However, since Schwindt teaches that device 230 can also receive data from avionic system 210 (par. 48), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a transceiver to perform the transmit and receive functionality taught by Schwindt, since transceivers are well known in the art for allowing a device to both transmit and receive messages from a single device, which would have taken up less space in a crowded cockpit than separate transmitting and receiving equipment.
Regarding claim 2, Schwindt teaches that flight path change is detected (par. 89).
Regarding claim 3, Schwindt teaches detecting flight path deviation based on a threshold value (par. 66).

Regarding claim 5, Schwindt teaches calculating difference between locations according to 3D positions (pars. 50,71).
Claim 7 is rejected for the same reasons as set forth above with regard to claim 2.
Regarding claim 8, Schwindt teaches receiving baseline information to determine whether a flight path deviation occurs (pars. 49,50).
Regarding claim 9, the second set of location coordinates is a “first threshold”, since this is the “threshold” that a first set of coordinates is compared to to determine aircraft condition.
Regarding claim 11, since Schwindt teaches transmitting flight path information status to network equipment (pars. 50,89), the scope of the deviation would have been an indication as to whether or not the network equipment would transmit the report, in order to alert others that an aircraft was off course so as to minimize chance of collisions.
Regarding claim 14, Schwindt teaches transmitting message to network equipment as a new radio broadcast control message (par. 50, 89).
Claim 16 is rejected for the same reasons as set forth above with regard to claim 1.
Claims 31-34 are rejected for the same reasons as set forth above with regard to claims 1-4.
2.	Claim 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwindt in view of Gurusamy et al. (US 2013/0060466).
Schwindt discloses a system for detecting flight path deviation as set forth above with regard to claim 1, except for specifically stating that time difference is used to detect deviation.
Gurusamy teaches desirability of detecting time difference to detect deviation between actual flight path and expected flight path (par. 77).
.
3.	Claim s 12,13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwindt in view of Ehrstein et al. (US 2018/0118376).
Schwindt discloses a flight path deviation detection system as set forth above with regard to claims 1 and 14, except for specifically stating that network equipment request an aircraft data information report.
Ehrstein teaches desirability of having network equipment request aircraft data information report (abstract, par. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have network equipment request aircraft data as suggested by Ehrstein in conjunction with an airport data transmission system to network equipment as disclosed by Schwindt, in order that a remote observer could have received data at a time of their choosing instead of having to wait for a scheduled report.
Regarding claim 13, choosing to use a RRCConnection request as a request message would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, merely depending on what protocols were used by an aircraft communication system, the request message sent by Ehrstein performing the same function as an RRCConnection request, applicant stating no criticality for use of this type of request message versus any other request message.
Regarding claim 15, it is well known in the art to piggyback a reply message to a request message in the wireless communication art, in order to verify that an incoming message is related to a requested message, and not from an unauthorized source.
4.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith, Zach and Ko disclose aircraft flight path monitoring systems.
6.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689